  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 1 of 29 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

COMMVAULT SYSTEMS, INC.,                        )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   C.A. No. ______________
                                                )
RUBRIK INC.,                                    )   JURY TRIAL DEMANDED
                                                )
                      Defendant.                )

                      COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Commvault Systems, Inc. (“Commvault” or “Plaintiff”) brings this action for

patent infringement against Defendant Rubrik Inc. (“Rubrik” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

        1.     Commvault is a pioneer of modern data storage and information management,

introducing to market many revolutionary features for use in data centers and enterprise

infrastructure configurations worldwide. Since its founding in 1996, Commvault has led the

industry in the developing technologies critical to ensure the secure availability and management

of the massive amounts of data that has become the lifeblood of companies operating in this

information age.

        2.     Commvault has, through more than two decades of continuous research and

development and investment, been at the forefront of such market-changing innovations as cloud

integration, virtual machine protection, snapshots, indexing and search, deduplication, and

policy-based data management.       Commvault’s software and services integrate these novel

features and provide users with the highest levels of flexibility and cross-compatibility,

protecting data while reducing costs and labor and improving system “uptime” in the face of data

failures.
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 2 of 29 PageID #: 2



       3.      Commvault typically spends between $65 and $100 million dollars per year in

research and development and has invested over a billion dollars in research and development

since its inception. Given the ever-evolving systems and sheer amounts of data that fuel the

modern economy, Commvault’s investment in innovation, and its commitment to support the

same, has ensured the secure management and perpetual availability of the critical data most

companies need to do business—a focus and commitment to which Commvault adheres to this

day.

       4.      Recognizing the importance of Commvault’s contributions to the data storage and

management industry, the United States Patent Office has awarded Commvault almost 800

United States patents for its myriad inventions. Protection of such innovations is core to the

roots of the United States, finding its genesis in the Constitution itself.

       5.      Rubrik is a newcomer to the data storage and protection industry. Capitalizing on

Commvault’s innovations and the market that Commvault pioneered, Rubrik introduced its

“Converged Data Management” backup and recovery solution in 2015. Since then, Rubrik has

repeatedly adopted and impermissibly appropriated Commvault-patented inventions, as part of

Rubrik’s introduction of cloud archive integration, virtual machine protection, and policy-based

security restrictions, among other proprietary features, to its products. Through its infringement,

Rubrik has wrongfully short-circuited the research-and-development process, minimized the

investment necessary to have competitive products and forced Commvault to compete against its

own inventions.

       6.      This action seeks to prevent Rubrik’s continued misappropriation and use of

certain of Commvault’s patented innovations and to compensate Commvault for Rubrik’s past

repeated acts of infringement.       Specifically, Rubrik has infringed, continues to infringe,




                                                 -2-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 3 of 29 PageID #: 3



contributes to the infringement of, and induces the infringement by others of at least one claim of

each of U.S. Patent Nos. 7,725,671, 7,840,533, 8,447,728, 9,740,723, 10,210,048, and

10,248,657 (collectively, the “Asserted Patents”) at least by making, using, selling, offering for

sale, and importing into the United States data management products and services that infringe

one or more claims of each of the Asserted Patents.

       7.      The infringing Rubrik products include, but are not limited to, the Rubrik “Brik”

appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s, r6408se,

r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik Cloud Data

Management (“CDM”) software suite and related software features, and related products and

services as identified and described in greater detail in Counts I-VI (“Accused Products”) below.

                                        THE PARTIES

       8.      Commvault is a Delaware corporation with a principal place of business at 1

Commvault Way, Tinton Falls, New Jersey 07724.

       9.      On information and belief, Defendant Rubrik Inc. is a Delaware corporation with

a principal place of business at 1001 Page Mill Road, Building 2, Palo Alto, California 94304.

Rubrik can be served through its registered agent, The Corporation Trust Company, Corporation

Trust Center 1209 Orange St., Wilmington, Delaware 19801.

                                 JURISDICTION AND VENUE

       10.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       11.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

       12.     This Court has personal jurisdiction over Rubrik because Rubrik is incorporated

in Delaware.


                                               -3-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 4 of 29 PageID #: 4



       13.     Under 28 U.S.C. § 1400(b), venue is proper in this judicial district because Rubrik

is incorporated in Delaware.

                                  FACTUAL BACKGROUND

                                      Technology Overview

       14.     Large and medium-sized businesses maintain vast amounts of data. E-mails, chat

programs, websites, network-shared files, applications, databases—all of these services

continuously generate valuable data. Businesses rely on this data to support their clients, their

employees, or even to keep the lights on. Copies are often generated from this data to ensure

availability when needed.      Generating and maintaining these copies allow organizations to

maximize uptime by preventing loss of operation in response to service disturbances, data

breaches, and catastrophic failures (e.g., malware or ransomware attacks), server or disk failures,

failed upgrades, or other unplanned outages. For example, using these generated and maintained

copies of data, an organization’s production data lost in a disturbance or attack can be restored to

the time and state of its last generated copy.       Historically, organizations worked with an

amalgam of companies whose products were expected to work together to provide full coverage

for protection of their production data—for example, products that individually performed

backup and restore, archiving, cloud integration, and malware protection.           More recently,

organizations have begun using consolidated software and/or service offerings to substantially

improve the ease and efficiency by which these data protection operations are performed.

                                           Commvault

       15.     Commvault can trace its beginning to 1988 as a development group of Bell Labs

and a business unit within AT&T Network Systems. In the late 1980s, long-distance telephone

calls were not serviced by a single company: a telephone call originating in New York and

terminating in Los Angeles usually traversed several telephone carriers’ networks along the way.


                                               -4-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 5 of 29 PageID #: 5



AT&T provided long-distance services, connecting, for example, the originating carrier to the

terminating carrier across the country. To provide these services, AT&T received daily updates

to its system. If an update caused a switching error, that meant that other carriers were unable to

place long-distance calls using the switching network, and AT&T was required to pay a penalty

to the carriers. Because these frequent updates and the related risk of error were a critical

business need, the group created software to back up (and, if necessary, to quickly restore) the

previous day’s instance of the switching system.

       16.     With the computer revolution of the late 1980s and early 1990s, businesses began

to digitize their records—again creating a need in the market for efficient and reliable backup

software. Recognizing this need, this earlier development group was incorporated as Commvault

in 1996 for the purpose of helping to create and lead an industry that enables its customers, large

and small, to use the heterogeneous computer hardware that already occupies their datacenters to

securely and efficiently manage their data.

       17.     From humble beginnings, Commvault has evolved into a multinational business

with revenue last fiscal year of approximately $700 million. Starting with just a handful of

employees, Commvault has grown to having over 2,700 employees with over 1,400 engineers

who are tasked with research, development and support of its innovative products and services.

Commvault maintains over fifty offices in over 30 countries that serve over 30,000 customers.

Commvault solutions manage over half an exabyte—over half a billion gigabytes—in the cloud

alone and an exponentially higher amount when including data stored on its customers’ own

equipment.   Commvault’s products became and have remained among the best-selling and

technologically advanced data management suites available on the market.




                                               -5-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 6 of 29 PageID #: 6



       18.      The industry repeatedly has recognized Commvault’s technological achievements

and advancements in the marketplace. In each of the last eight years, Commvault has been

named a Leader in the Gartner Magic Quadrant for Data Center Backup and Recovery—a

recognition given to companies in a market space determined by Gartner’s analysts not only to

execute well against their current vision but to also be well positioned for tomorrow. For the last

three years, Commvault has also been named a Gartner Peer Insights Customers’ Choice for

Data Center Backup and Recover Solutions. Commvault has also received a GOLD award in the

Backup and Disaster Recovery, Hardware, Software and Services category by TechTarget’s

Storage magazine, and was listed as one of SearchStorage’s 2019 Products of the Year.

                                                  Rubrik

       19.      Rubrik was founded in January 2014.        Like Commvault, Rubrik offers data

storage and management services for on-premises, cloud, and mixed environments. Rubrik’s

offerings include software for physical and virtual machine backup and recovery, archiving,

disaster recovery, privacy and compliance, cybersecurity, and other technologies, as well as

hardware designed to implement those technologies. Although Rubrik has derived numerous

marketing names and terms for its various product features and offerings, these features and

offerings lag their competing Commvault offerings in most cases and, whether by design or

coincidence, infringe, for example, Commvault’s U.S. Patent Nos. 7,725,671, 7,840,533,

8,447,728, 9,740,723, 10,210,048, and 10,248,657.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,725,671

       20.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       21.      U.S. Patent No. 7,725,671 (the “’671 Patent”), entitled “System and Method for

Providing Redundant Access to Metadata over a Network,” was duly and legally issued by the


                                                   -6-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 7 of 29 PageID #: 7



U.S. Patent and Trademark Office on May 25, 2010. The ’671 patent is generally directed to a

system and method for data classification to facilitate and improve data management within an

enterprise. For example, the claimed systems and methods evaluate and define data management

operations based on data characteristics, such as metadata, rather than data location, allowing for

an increase in the precision and efficiency of enterprise storage operations. Anand Prahlad,

Jeremy A. Schwartz, David Ngo, Brian Brockway, and Marcus S. Muller are the named

inventors. Commvault is the original and current owner by assignment of all right, title and

interest in the ’671 Patent. A true and correct copy of the ’671 Patent is attached hereto as

Exhibit A.

       22.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’671 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,

r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, or otherwise supplying such software to its

customers for storage in memory on those customers’ computer hardware components,

(collectively, “the ’671 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The

’671 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products, and services on the basis of information obtained, for example, during discovery.

       23.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’671 Patent and identified at least some of Rubrik’s and others’ activities that




                                               -7-
    Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 8 of 29 PageID #: 8



infringe at least one claim of the ’671 Patent. Thus, based on this disclosure, Rubrik has

knowledge of the ’671 Patent and that its activities infringe the ’671 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’671

Accused Products are infringing the ’671 Patent at least because Rubrik has known that it is

infringing the ’671 Patent.

       24.     The ’671 Accused Products meet all the limitations of at least claim 15 of the

’671 Patent in violation of 35 U.S.C. § 271(a).

       25.     For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a processor

configured to execute instructions stored in computer-readable memory.1 Those instructions

include the CDM computer-readable software. Rubrik’s CDM software suite and its Blob

Engine distributes metadata to a target archival location.2 On information and belief, Rubrik’s

CDM software suite analyzes a primary metabase (e.g., local Rubrik cluster) to determine data

objects stored within a primary data store (e.g., archival location) that satisfy a query for a

particular version of a requested data object.      To identify the secondary data store during

archiving, for example, the Rubrik CDM software determines the correct target storage location

based on metadata to receive the determined data objects to be archived. Data objects are copied


1
   See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
2
   https://www.content.shi.com/SHIcom/ContentAttachmentImages/SharedResources/
PDFs/Rubrik/rubrik-110119-CDM-White-Paper.pdf; https://www.rubrik.com/en/products/cloud-
data-management/under-the-hood.


                                                  -8-
  Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 9 of 29 PageID #: 9



from a primary data store (e.g., data store of the local cluster) to the secondary data store (e.g.,

archival location) according to a policy. The metadata store of the secondary data store (e.g.,

archival location) is then updated with information describing the copied objects.

       26.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’671 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’671 Accused Products that it obtains during discovery.

       27.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’671 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’671

Accused Products. Rubrik instructs its customers how to use the CDM software suite to obtain

metadata from primary data and copy this data, whether the CDM suite is installed on Rubrik

hardware or a user’s own hardware.

       28.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’671 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’671 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’671 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’671 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik CDM software suite is a material part




                                               -9-
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 10 of 29 PageID #: 10



of at least the invention of claim 15 of the ’671 Patent for the reasons set forth in paragraph 25,

above.

         29.    Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,840,533

         30.    Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

         31.    U.S. Patent No. 7,840,533 (the “’533 Patent”), entitled “System and Method for

Performing an Image Level Snapshot and for Restoring Partial Volume Data,” was duly and

legally issued by the U.S. Patent and Trademark Office on November 23, 2010. The ‘533 patent

is generally directed to systems and methods for performing full and incremental snapshots of an

information store and storing the snapshots in secondary storage separate from the information

store. Anand Prahlad, David Ngo, Prakash Varadharajan, Rahual Pawar, and Avinash Kumar are

the named inventors. Commvault is the original and current owner by assignment of all right,

title and interest in the ’533 Patent. A true and correct copy of the ’533 Patent is attached hereto

as Exhibit B.

         32.    On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’533 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,

r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, including the incremental snapshot functionality and


                                                  - 10 -
    Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 11 of 29 PageID #: 11



the Rubrik Back-up Service software component, or otherwise supplying such software to its

customers for storage in memory on those customers’ computer hardware components

(collectively, “the ’533 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The

’533 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

        33.    By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’533 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’533 Patent. Thus, based on this disclosure, Rubrik has

knowledge of the ’533 Patent and that its activities infringe the ’533 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’533

Accused Products are infringing the ’533 Patent at least because Rubrik has known that it is

infringing the ’533 Patent.

        34.    The ’533 Accused Products meet all the limitations of at least claim 9 of the ’533

Patent in violation of 35 U.S.C. § 271(a).

        35.    For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include computer-

readable storage media, such as hard disks, solid state drives, flash memory, or random access

memory, that carry instructions performed by a processor.3        The Rubrik CDM software is



3
  See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,


                                              - 11 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 12 of 29 PageID #: 12



capable of creating snapshots for an information store (e.g., a primary storage system or client

computer) coupled via a computer network to storage media (e.g., a Rubrik Cluster). For

example, the Rubrik CDM software provides user-configurable SLA Domains that perform at

least a first and second snapshot of data in an information store at a first time and a second time. 4

The first snapshot may be a full snapshot that is copied to a first storage medium (e.g., a storage

volume on the Rubrik Cluster). After the first snapshot, the Rubrik CDM software tracks

changes to the data associated with the first snapshot (e.g., using the Rubrik Back-up Service

software module). The second snapshot may be an incremental snapshot in which the tracked

changes and information identifying the location(s) of the changes are copied to a second

storage medium (e.g., a storage volume on the Rubrik Cluster).5

       36.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’533 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’533 Accused Products that it obtains during discovery.

       37.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’533 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’533

Accused Products. Rubrik instructs its customers how to use the CDM software suite to make

and store incremental snapshots, including by installing and using the Rubrik Back-up Service


(. . . continued)
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
4
    See, e.g., https://www.rubrik.com/blog/rubrik-sla-domain-settings-ops/;
https://www.rubrik.com/blog/sla-domains-global-scale/.
5
    See, e.g., https://www.rubrik.com/blog/nas-backup-data-rubrik/.


                                                - 12 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 13 of 29 PageID #: 13



software module to track block-level changes between snapshots, whether the CDM suite is

installed on Rubrik hardware or a user’s own hardware.

       38.      On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’533 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’533 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’533 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’533 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik’s CDM software suite is a material

part of at least the invention of claim 9 of the ’533 Patent for the reasons set forth in paragraph

35, above.

       39.      Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,447,728

       40.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       41.      U.S. Patent No. 8,447,728 (the “’728 Patent”), entitled “System and Method for

Storage Operation Access Security,” was duly and legally issued by the U.S. Patent and

Trademark Office on May 21, 2013. The ’728 Patent is generally directed to systems and

methods for controlling access to stored data through the use of access policies for data backups

consistent with those set for the original data. Anand Prahlad and Srinivas Kavuri are the named

inventors. Commvault is the original and current owner by assignment of all right, title and


                                                  - 13 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 14 of 29 PageID #: 14



interest in the ’728 Patent. A true and correct copy of the ’728 Patent is attached hereto as

Exhibit C.

       42.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’728 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,

r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, or otherwise supplying such software to its

customers for storage in memory on those customers’ hardware components (collectively, “the

’728 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The ’728 Accused

Products are non-limiting examples identified based on publicly available information, and

Commvault reserves the right to identify additional infringing activities, products, and services

on the basis of information obtained, for example, during discovery.

       43.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’728 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’728 Patent. Thus, based on this disclosure, Rubrik has

knowledge of the ’728 Patent and that its activities infringe the ’728 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’728

Accused Products are infringing the ’728 Patent at least because Rubrik has known that it is

infringing the ’728 Patent.




                                             - 14 -
    Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 15 of 29 PageID #: 15



        44.    The ’728 Accused Products meet all the limitations of at least claim 1 of the ’728

Patent in violation of 35 U.S.C. § 271(a).

        45.    For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a processor

configured to execute instructions stored in computer-readable memory.6 Those instructions

include the Rubrik CDM software, which may be configured to store and manage secondary

copies of data files. On information and belief, the Rubrik CDM software implements a Service

Level Agreement (“SLA”) Domain system and assigns “roles” corresponding to different access

rights to users with access to a Rubrik cluster (“Role-Based Access Control, or RBAC”).7 Such

roles include, for example, Administrator, End-User, or No Access. Rubrik clusters may also be

partitioned into independently managed “Tenant Organizations” whose users can have different

privilege levels managed by the Tenant Organization administrator. By associating a user with a

particular role, that user is assigned access rights for performing storage operations, such as

browsing snapshots or scheduling a replication job.        For example, a user assigned the

“Administrator” role can add a replication policy to an SLA Domain among other actions, while

a user assigned the “End User” role will only be able to browse snapshots, recover files, or

perform “Live Mounts.” On information and belief, when a user seeks to perform a storage

operation within the Rubrik cluster, the Rubrik CDM software is capable of being queried to


6
   See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
7
  See, e.g.,
https://www.content.shi.com/SHIcom/ContentAttachmentImages/SharedResources/PDFs
/Rubrik/rubrik-110119-CDM-White-Paper.pdf.


                                             - 15 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 16 of 29 PageID #: 16



determine the access rights of the user relating to the requested storage operation. When a user

has the necessary permissions to perform that operation—e.g., to run a replication or archiving

job—the Rubrik CDM software causes the requested backup or restore operation to be

performed. On information and belief, the Rubrik cluster is further capable of confirming access

rights by determining that the requested operation is performed from one or more computers

through which the user has access, including when access rights are associated with performance

of a replication or archiving task.

       46.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’728 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’728 Accused Products that it obtains during discovery.

       47.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’728 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’728

Accused Products. Rubrik instructs its customers how to cause the CDM software suite to be

queried to determine the access rights of a user and to cause certain data storage operation to be

performed, whether the CDM suite is installed on Rubrik hardware or on a user’s own hardware.

       48.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’728 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’728 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’728 Patent, that constitutes a material part of the




                                              - 16 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 17 of 29 PageID #: 17



inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’728 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik CDM software suite and RBAC are a

material part of at least the invention of claim 1 of the ’728 Patent for the reasons set forth in

paragraph 45, above.

       49.      Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

                COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,740,723

       50.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       51.      U.S. Patent No. 9,740,723 (the “’723 Patent”), entitled “Systems and Methods For

Management of Virtualization Data,” was duly and legally issued by the U.S. Patent and

Trademark Office on August 22, 2017. The ’723 Patent is generally directed to systems and

methods for querying a virtual machine manager to determine information regarding data objects

associated with a virtual machine disk file for use in backup operations, thereby increasing the

ease, speed, and accuracy of file-level backup operations associated with such virtual machines.

Anand Prahlad, Rahul S. Pawar, Prakash Varadharajan, and Pavan Kumar Reddy Bedadala are

the named inventors. Commvault is the original and current owner by assignment of all right,

title and interest in the ’723 Patent. A true and correct copy of the ’723 Patent is attached hereto

as Exhibit D.

       52.      On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’723 Patent by making, using, selling, offering for sale,


                                                  - 17 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 18 of 29 PageID #: 18



and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,

r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, or otherwise supplying such software to its

customers for storage in memory on those customers’ computer hardware components

(collectively, “the ’723 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The

’723 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products, and services on the basis of information obtained, for example, during discovery.

       53.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’723 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’723 Patent. Thus, based on this disclosure, Rubrik has

knowledge of the ’723 Patent and that its activities infringe the ’723 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’723

Accused Products are infringing the ’723 Patent at least because Rubrik has known that it is

infringing the ’723 Patent.

       54.     The ’723 Accused Products meet all the limitations of at least claim 11 of the

’723 Patent in violation of 35 U.S.C. § 271(a).

       55.     For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a processor




                                              - 18 -
    Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 19 of 29 PageID #: 19



configured to execute instructions stored in computer-readable memory.8 The Rubrik CDM

software is capable of directing the backup of virtual machines from various third party providers

(e.g., VMware, Microsoft Hyper-V, and Nutanix).9 The Rubrik CDM software is capable of

receiving a request to copy one or more virtual machines (e.g., Protect VMs) to a physical

storage device (e.g., a hard disk drive or solid state drive). Upon receiving this request, the

Rubrik CDM software is capable of determining whether the requested one or more virtual

machines is managed by one of a supported third party hypervisor provider and, if so, accessing

that third-party’s virtual machine manager (e.g., VMware vCenter Server, SCVMM, Nutanix

AHV) and automatically requesting information (e.g., available VMs) from the virtual machine

manager regarding the virtual machines that it manages. Using this information, the Rubrik

CDM software is further capable of determining the virtual machines managed by the virtual

machine manager within the respective hypervisor environment. The Rubrik CDM software is

capable of then copying at least one of the identified virtual machines to at least a target physical

storage location via Service Level Agreement (SLA) policies.

        56.    This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’723 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’723 Accused Products that it obtains during discovery.




8
   See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
9
   See, e.g.,
https://www.content.shi.com/SHIcom/ContentAttachmentImages/SharedResources/PDFs
/Rubrik/rubrik-110119-CDM-White-Paper.pdf.


                                               - 19 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 20 of 29 PageID #: 20



         57.    On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’723 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’723

Accused Products. Rubrik instructs its customers how to use the CDM software suite to backup

virtual machines, whether the CDM suite is installed on Rubrik hardware or a user’s own

hardware.

         58.    On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’723 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’723 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’723 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’723 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik CDM software suite is a material part

of at least the invention of claim 11 of the ’723 Patent for the reasons set forth in paragraph 55,

above.

         59.    Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,210,048

         60.    Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.




                                                  - 20 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 21 of 29 PageID #: 21



       61.     U.S. Patent No. 10,210,048 (the “’048 Patent”), entitled “Selective Snapshot and

Backup Copy Operations for Individual Virtual Machines in a Shared Storage,” was duly and

legally issued by the U.S. Patent and Trademark Office on February 19, 2019. The ’048 Patent

is generally directed to selective backup of individual virtual machines within a larger hypervisor

environment using volume-level snapshots.        Ashwin Gautamchand Sancheti is the named

inventor. Commvault is the original and current owner by assignment of all right, title and

interest in the ’048 Patent. A true and correct copy of the ’048 Patent is attached hereto as

Exhibit E.

       62.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’048 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,

r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, or otherwise supplying such software to its

customers for storage in memory on those customers’ computer hardware components

(collectively, “the ’048 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The

’048 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

       63.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’048 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’048 Patent. Thus, based on this disclosure, Rubrik has




                                              - 21 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 22 of 29 PageID #: 22



knowledge of the ’048 Patent and that its activities infringe the ’048 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’048

Accused Products are infringing the ’048 Patent at least because Rubrik has known that it is

infringing the ’048 Patent.

       64.     The ’048 Accused Products meet all the limitations of at least claim 14 of the

’048 Patent in violation of 35 U.S.C. § 271(a).

       65.     For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a non-

transitory computer-readable medium, such as a hard disk or solid state drive, that stores

instructions performed by a computing device.10 The Rubrik CDM software includes a virtual

server agent that can, for example, issue a command to a hypervisor to natively perform a

snapshot of a selected virtual machine stored on physical storage communicatively coupled to

the hypervisor, without performing a snapshot of unselected virtual machines on the same

physical storage (e.g., CDM’s protection jobs for virtual machines).11           The Rubrik CDM

software also stores metadata associated with snapshots of virtual machines and uses that

snapshot to identify snapshots associated with a particular virtual machine.12



10
    See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
11
    See, e.g., https://www.rubrik.com/blog/rubrik-protection-vsphere-tags/;
https://www.youtube.com/watch?v=ehMH3DtNB04.
12
    See, e.g., https://www.rubrik.com/blog/how-we-built-more-efficient-data-rehydration-with-
cloud/;


                                              - 22 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 23 of 29 PageID #: 23



       66.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’048 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’048 Accused Products that it obtains during discovery.

       67.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’048 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’048

Accused Products. Rubrik instructs its customers how to use the CDM software suite to perform

snapshots of selected virtual machines by configuring protection jobs for virtual machines

managed by different types of hypervisors, whether the CDM suite is installed on Rubrik

hardware or a user’s own hardware.

       68.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’048 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’048 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’048 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’048 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik CDM software suite is a material part




(. . . continued)
https://www.content.shi.com/SHIcom/ContentAttachmentImages/SharedResources/PDFs/Rubrik
/rubrik-110119-CDM-White-Paper.pdf.


                                              - 23 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 24 of 29 PageID #: 24



of at least the invention of claim 14 of the ’048 Patent for the reasons set forth in paragraph 65,

above.

         69.    Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

               COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 10,248,657

         70.    Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

         71.    U.S. Patent No. 10,248,657 (the “’657 Patent”), entitled “Data Object Store and

Server for a Cloud Storage Environment, Including Data Deduplication and Data Management

Across Multiple Cloud Storage Sites,” was duly and legally issued by the U.S. Patent and

Trademark Office on April 2, 2019. The ’657 Patent is generally directed to the storage of data

objects to cloud storage sited, which includes, for example, performing deduplication on such

data objects in advance of transmission to the cloud to reduce the strain on network and cloud

storage resources and increase cost savings for users. Anand Prahlad, Marcus S. Muller, Rajiv

Kottomtharayil, Srinivas Kavuri, Parag Gokhale, and Manoj Kumar Vijayan are the named

inventors. Commvault is the original and current owner by assignment of all right, title and

interest in the ’657 Patent. A true and correct copy of the ’657 Patent is attached hereto as

Exhibit F.

         72.    On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’657 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Rubrik

“Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s,


                                                  - 24 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 25 of 29 PageID #: 25



r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM

software suite and related software features, including Rubrik’s Elastic App Service, or

otherwise supplying such software to its customers for storage in memory on those customers’

computer hardware components (collectively, “the ’657 Accused Products”) in violation of 35

U.S.C. §§ 271(a), (b), and (c). The ’657 Accused Products are non-limiting examples identified

based on publicly available information, and Commvault reserves the right to identify additional

infringing activities, products, and services on the basis of information obtained, for example,

during discovery.

       73.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ’657 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’657 Patent. Thus, based on this disclosure, Rubrik has

knowledge of the ’657 Patent and that its activities infringe the ’657 Patent.         Based on

Commvault’s disclosures, Rubrik has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’657

Accused Products are infringing the ’657 Patent at least because Rubrik has known that it is

infringing the ’657 Patent.

       74.     The ’657 Accused Products meet all the limitations of at least claim 5 of the ’657

Patent in violation of 35 U.S.C. § 271(a).

       75.     For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a processor




                                             - 25 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 26 of 29 PageID #: 26



configured to execute instructions stored in computer-readable memory.13 The Rubrik CDM

software is capable of creating a secondary copy of data using a cloud storage site. For example,

when backing up data to a cloud storage site, the Rubrik CDM software is capable of identifying

sub-objects (e.g., “chunks”) of an original data set that satisfy certain criteria (e.g., based on

application or database type or other data characteristics, or that are semantic equivalents), where

the criteria are related to a storage policy (e.g., via tagging and application-aware chunking).14

When the original dataset is identified as associated with the storage policy, the Rubrik CDM

software is capable of deduplicating the data at the sub-object (e.g., “chunk”) level to create a

deduplicated set of data prior to backing up to a cloud storage site. This deduplicated data is

then forwarded to the applicable cloud storage site for storage therein using application

programming interface (“API”) calls associated with the applicable cloud storage site.15

       76.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’657 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about the

’657 Accused Products that it obtains during discovery.




13
    See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.
14
    See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/innovation-
brief/INNOVATION-BRIEF-Rubrik-Elastic-App-Service.pdf;
https://www.rubrik.com/content/dam/rubrik/en/resources/solutions-
brief/Rubrik Mosaic Public Cloud Brief.pdf;
15
    See, e.g.,
https://www.content.shi.com/SHIcom/ContentAttachmentImages/SharedResources/PDFs
/Rubrik/rubrik-110119-CDM-White-Paper.pdf; https://www.rubrik.com/en/products/cloud-data-
management/api-integration.


                                               - 26 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 27 of 29 PageID #: 27



         77.   On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’657 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’657

Accused Products. For example, Rubrik instructs its customers how to use the CDM software

suite to tag volumes to use EAS “app-aware” deduplication prior to copying backed-up data to

secondary storage, whether the CDM suite is installed on Rubrik hardware or a user’s own

hardware.

         78.   On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Rubrik further contributes to the infringement of one or more

claims of the ’657 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’657 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’657 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’657 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Rubrik CDM software suite is a material part

of at least the invention of claim 5 of the ’657 Patent for the reasons set forth in paragraph 75,

above.

         79.   Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

                                   PRAYER FOR RELIEF

         WHEREFORE, Commvault respectfully requests:




                                              - 27 -
 Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 28 of 29 PageID #: 28



       1.      That Judgment be entered that Rubrik has infringed one or more of the Asserted

Patents, directly and indirectly, by way of inducement or contributory infringement, literally or

under the doctrine of equivalents;

       2.      That, in accordance with 35 U.S.C. § 283, Rubrik and all affiliates, employees,

agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or

in active concert or participation with any of them, be permanently enjoined from (1) infringing

the Asserted Patents and (2) making, using, selling, offering for sale and/or importing the

Accused Products;

       3.      An award of damages sufficient to compensate Commvault for Rubrik’s

infringement under 35 U.S.C. § 284;

       4.      Costs and expenses in this action;

       5.      An award of prejudgment and post-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commvault respectfully

demands a trial by jury on all issues raised by the Complaint.

   April 21, 2020                                   Respectfully submitted,

                                                    /s/ John C. Phillips, Jr.
                                                    John C. Phillips, Jr. (#110)
                                                    David A. Bilson (#4986)
                                                    PHILLIPS MCLAUGHLIN & HALL, P.A.
                                                    1200 N. Broom Street
                                                    Wilmington, DE 19806
                                                    (302) 655-4200
                                                    jcp@pmhdelaw.com
                                                    dab@pmhdelaw.com
   OF COUNSEL:

   Raymond N. Nimrod                                David A. Nelson
   Alexander S. Rudis                               QUINN EMANUEL URQUHART
   Ron Hagiz                                         & SULLIVAN, LLP


                                               - 28 -
Case 1:20-cv-00524-UNA Document 1 Filed 04/21/20 Page 29 of 29 PageID #: 29



 Cary E. Adickman                       191 N. Wacker Drive, Suite 2700
 QUINN EMANUEL URQUHART                 Chicago, Illinois 60606
   & SULLIVAN, LLP                      Telephone: (312) 705-7400
 51 Madison Avenue, 22nd Fl.            davenelson@quinnemanuel.com
 New York, NY 10010
 Telephone: (212) 849-7000              Steven Cherny
 raynimrod@quinnemanuel.com             QUINN EMANUEL URQUHART
 alexanderrudis@quinnemanuel.com          & SULLIVAN, LLP
 ronhagiz@quinnemanuel.com              111 Huntington Ave, Suite 520
 caryadickman@quinnemanuel.com          Boston, MA 02199
                                        Telephone: (617) 712-7100
 Jeffrey S. Gerchick                    stevencherny@quinnemanuel.com
 QUINN EMANUEL URQUHART
   & SULLIVAN, LLP                      Attorneys for Plaintiff Commvault Systems,
 1300 I Street NW, Suite 900            Inc.
 Washington, D.C. 20005
 Telephone:     (202) 538-8000
 jeffgerchick@quinnemanuel.com




                                   - 29 -
